Name: Commission Regulation (EEC) No 886/80 of 9 April 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4 . 80 Official Journal of the European Communities No L 96/5 COMMISSION REGULATION (EEC) No 886/80 of 9 April 1980 on the delivery of various consignments of skimmed-milk powder as food aid Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (8), as amended by Regulation (EEC) No 1 264/79 (9), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time , pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; J Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1977 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1978 food-aid programme ^), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ^), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 1488/79 ( 7 ) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out in the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . *) OJ No L 204, 28 . 7 . 1978 , p. 6 . &gt;) OJ No L 192, 30 . 7 . 1977, p. 1 . &lt;) OJ No L 115, 27. 4. 1978, p. 1 . 5) OJ No L 119 , 15 . 5 . 1979 , p. 1 . *) OJ No L 43 , 15 . 2. 1977, p. 1 . 7 ) OJ No L 181 , 18 . 7 . 1979 , p. 20 . ( 8) OJ No L 84, 4 . 4 . 1979, p. 1 . (9 ) OJ No L 161 , 29 . 6 . 1979, p. 1 . No L 96/6 Official Journal of the European Communities 12. 4 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1980 . For the Commission Finn GUNDELACH Vice-President 12 . 4 . 80 Official Journal of the European Communities No L 96/7 ANNEX II 1) Coniignmcnt A B C D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary NGO 3. Country of destination See Annex II 4 . Total quantity of the consignment 480 tonnes 210 tonnes 500 tonnes 260 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (') . Bought on the Community market 7. Special characteristics and / or packaging (') See note (*) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See note (*) 8 . Markings on the packaging See Annex II 9. Delivery period Delivery before 15 June 1980 1 0. Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag , (telex 34278 CEMEC NL ; tel . 24 45 94) (') (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May 1980 No L 96/8 Official Journal of the European Communities 12. 4 . 80 Consignment E F G H 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2 . Beneficiary NGO I 3 . Country of destination See Annex II 4 . Total quantity of the consignment 645 tonnes , 280 tonnes 620 tonnes 175 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See note (*) See note (*) . See note (*) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery before 15 June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (') CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEC NL; tel . 24 45 94) (') (*) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May 1980 12. 4. 80 Official Journal of the European Communities No L 96/9 Consignment I K L M 1 . Application of Council Regu ­ lations : ( a) legal basis (b) affectation (EEC) No 937 /79 ( 1979 programme) (EEC) No 938 / 79 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the consignment 350 tonnes 400 tonnes 275 tonnes 325 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags l See note (') | I See note ( l0 ) | 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery before 15 June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEX NL ; tel . 24 45 94) ( 7) (8) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May 1980 No L 96/ 10 12. 4 . 80Official Journal of the European Communities Consignment N 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2. Beneficiary WFP 3 . Country of destination Pakistan 4 . Total quantity of the consignment 1 000 tonnes (u ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ­ (2) Bought on the Community market 7 . Special characteristics and/or packagi ­ ng (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Pakistan 2237 / Skimmed-milk powder enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery before 15 June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 5 May 1980 12. 4. 80 Official Journal of the European Communities No L 96/ 11 Consignment O P Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937/79 ( 1979 programme) (EEC) No 1766 / 77 ( 1977 programme) (b) affectation (EEC) No 828 / 78 (EEC) No 1767 / 77 (general reserve) 2 . 3 . Beneficiary Country of destination j* Sierra Leone j* Sri Lanka 4 . Total quantity of the consignment 500 tonnes 1 000 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Sierra Leone / For free distribution ' ' Skimmed-milk powder / Gift of the European Economic Community to Sri Lanka / For free distribution ' 9 . Delivery period Loading before 15 June 1980 Loading in July 1980 10 . Stage and place of delivery Port of unloading Freetown (deposited on the quay or on lighters) Port of unloading Colombo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) The National Authorizing Officer , Office of the First Vice-President , Tower Hill , PO Box 1402 , Freetown , Sierra Leone Ministry of Social Services , 137 Vauxhall Street , Colombo 2 , Sri Lanka 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders - 12 noon on 5 May 1980 No L 96/ 12 Official Journal of the European Communities 12. 4. 80 Consignment R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 827 /78 ( 1978 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 828 / 78 (EEC) No 938/79 ' 2 . 3 . Beneficiary Country of destination 1 &gt; Bangladesh ^ Burma 4 . Total quantity of the consignment 1 000 tonnes (u ) 500 tonnes (n ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging (&gt;) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to Bangladesh ' 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Burma / For free distribution' 9 . Delivery period Delivery before 15 June 1980 Loading before 15 June 1980 1 ° . Stage and place of delivery Community port of loading Port of unloading Rangoon (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible - for reception ( 4 ) Ministry of Health and Family Health Care Project , Department of Health , 29/ 30 City Development Corporation , Sule Pagoda Road , Rangoon 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May 1980 12 . 4 . 80 Official Journal of the European Communities No L 96/ 13 Consignment T 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2. Beneficiary NGO (Secours catholique frangais) 3 . Country of destination Mali 4 . Total quantity of the consignment 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or pack ­ aging (J ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait ecreme en poudre, enrichi en vitamines A et D / Don de la Communaute economique europeenne / Pour distribution gratuite au Mali / Caritas / 5511 / Bamako via Abidjan ' 9 . Delivery period Delivery before 15 June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEC NL ; tel . 24 45 94 (7)(8) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 5 May 1980 No L 96/ 14 Official Journal of the European Communities 12. 4 . 80 Consignment u V w 1 . Application of Council Regulations : ( a ) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . 3 . Beneficiary Country of destination 1 India 4 . Total quantity ¢ of the consignment ' 2 000 tonnes (") 2 000 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of. the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging ( J ) 8 . Markings on the packaging ' Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / ' followed by : 'Bombay ' 'Calcutta ' 'Madras ' 9 . Delivery period ' ¢ Delivery before 15 June 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country ( l2 ) 11 . Representative of the beneficiary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May 1980 12. 4. 80 Official Journal of the European Communities No L 96/ 15 Consignment X Y z 1 . Application of Council Regulations : ( a ) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 / 79 2 . Beneficiary  j India 3 . Country of destination ) I 4 . Total quantity of the consignment 2 000 tonnes (") 1 000 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging ' Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay ' 'Calcutta ' 'Madras ' 9 . Delivery period . Delivery in July 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country ( 12 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender I 13 . Expiry of the time limit for submission of tenders 12 noon on 5 May .1980 No L 96/ 16 Official Journal of the European Communities 12. 4. 80 Consignmcnt AA Ali ( EEC) No 937/79 ( 1979 programme) ( EEC) No 938/ 79 (general reserve) ( EEC) No 937/ 79 ( 1979 programme) ( EEC) No 938/ 79 Somalia 500 tonnes Jibuti 100 tonnes 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin . of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/or pack ­ aging (&gt;) 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery Will result from application of the procedure referred to in point 12 Bought on the Community market Vitamin A content : 5 000 1U per 100 g minimum Vitamin D content : 500 1U per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder, enriched , with vitamins A and D / Gift of the European Economic Community to Somalia / For free distribution ' Lait ecreme en poudre, enrichi en vita ­ mines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Djibouti / Pour distribution gratuite' Loading before 15 June 1980 Port of unloading Jibuti (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (" ¢) Port of unloading Berbera (deposited on the quay or on lighters) Food Aid Department , c/o The Governor of the Regional Government , North West Region , Hargheisa ( for the National Commission for Refugees) ONAC, boite postale 121 , Djibouti ( tel . 35 03 27) Tender12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 5 May 1980 12. 4. 80 Official Journal of the European Communities No L 96/ 17 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regu ­ lation (EEC) No 303/77. C) Only in the case of delivery 'to the port of unloading' and 'free at destination' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (5 ) As regards the part quantities for Cape Verde and Portugal , the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Portuguese . (6) As regards the part quantities for India, the successful tenderer shall send to the beneficiaries' agent, on delivery, a certificate of quality made out in English . ( 7) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate, in respect of each part quantity, made out in the language indicated by the beneficiaries . (8) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers, Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity. (9) As regards the part quantities for Chile , the Dominican Republic and Uruguay, the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Spanish . ( ,0) As regards the part quantities for Burundi and Kenya, the successful tenderer must deliver the . product on pallets  40 bags per pallet under plastic cover. (") In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 1 4 (2) of Regulation (EEC) No 303/77. ( 12) Delivery shall be deemed to have , taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . No L 96/ 18 Official Journal of the European Communities 12. 4. 80 ANNEXE II  ANHANG II  ALLEGA TO II  BIJLAGEII  ANNEX II  BILAG II Designation du loi Bezeichnung il i' r I '.i rt ii · Designazione Jill .) p.imt.i Aanduiding \ .in tir partii lot l'arti QuantitÃ © totale du lot ( Ã ¹ ·Ã · tonnes ) Gesamtmenge ilei' Panic ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Partial quantities ( ill tonnes ) DelmÃ ¦ngde (i tons ) Beneficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning A 480 30 Caritas neerlandica Cabo Verde Leite desnatadÃ ¡ em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ²mica europeia / Destinado Ã distribuiÃ §Ã £o gratÃ ¹ita em Cabo Verde Caritas / 5308 / Praia 30 Caritas neerlandica Cabo Verde Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Cabo Verde Caritas / 5307 / Sao Vincente 20 World Council of Churches Liberia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Liberia WCC / 5713 / Monrovia 150 Association «Aide au tiers monde » Senegal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal AATM / 50706 / Dakar 250 Catholic Relief Services Senegal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Cathwell / 5158 / Dakar B 210 100 Caritas germanica Bangladesh Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Bangladesh Caritas / 5426 / Chittagong I 10 Caritas germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5430 / Calcutta C 500 500 Catholic Relief Services India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5172 / Calcutta 12. 4. 80 Official Journal of the European Communities No L 96/ 19 Designation dÃ º lot Ii «. / odinting dlT Panic I Vsign.i / ionc della pailita AauduiJing \ .in ile pani i loi l'ani Quaiititi · liliali · Ã ¹Ã Ã ¹Ã ¹ loi ( Ã ¹ ·Ã · lonnr.s )' Gesamtmenge der Panie ( ill I Olllll'll ) Quaiiiiia loiali · della panila ( in tonnellate ) Totali · hoeveelheid van ili' pariij ( in ion ) Total inutility ( in tonnes ) TotalmÃ ¦ngde (i ions ) QuantitÃ ©s partielles ( in tonnes ) Teilmengen ( ill Tonnen ) Quantitativi parziali ( in lonncllaie ) Declliocv celli eden (m ton ) I'anial t|iiamitios ( in loiim-s ) DelmÃ ¦ngde (i ions ) Beneficiaire ^ EmpfÃ ¤nger Beneficiario Begunstigde BÃ ­ · 1 1 1 · t i i ' i arv Modtager Pays destinataire Be.M i n i n i ii n Ã ¼ s I a 1 1 il Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aulschrilt a u I der Verpackung Iscrizione suil ' imballaggio Aanduiding op de verpakking Markings on ilie packaging Emballagens pÃ ¥tegning D 260 160 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5173 / Madras 100 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5174 / Cochin E 645 50 . SOS Villaggio del Fanciullo di Roma Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Uruguay SVDF / 51002 / Montevideo 75 Protos , VZW HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã HaÃ ¯ti Protos / 50501 / Port-au-Prince 200 Caritas germanica HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã HaÃ ¯ti Caritas / 5427 / Port-au-Prince 100 Catholic Relief Services RepÃ ºblica dominicana Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en RepÃ ºblica dominicana Cathwell / 5168 / Santo Domingo ' 220 Catholic Relief Services Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Uruguay Cathwell / 5169 / Montevideo No L 96/20 Official Journal of the European Communities 12. 4 . 80 Designation ( III lol QuantitÃ © totale du loi ( i'i i tonnes ) QuantitÃ ©s partielles ( ill Ullllll'S ) Beneficiaire l'ays destinataire Inscription sur l'emballage Bl / l' ii'InUllli; Ã ¹Ã Ã ¹Ã  I '.I i t it ­ Gesamtmenge il Ã ¹ · r l'.inie ( ¡11 Toillleil ) I cilnicngcn ( in I onncn ) KmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung DÃ 'MÃ ¼Ã ¹Ã ¹.Ã ¹ / iiiiti ' ilrll.i partita Qii.i ni it.i totale lll'll.l p.ll'lil.l ( in tonnellate ) Quantitativi parziali ( in lonni'll.ui') Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding * .Ilt lil ' p.ll'iii I Ol . ill' luie veci liciti \ .in ilr p.inii (m Ion ) Dil'I lll&gt;CVl't'l lll'cl fll ( ill Ulli ) Begli nstigdc Bestemmingsland Aanduiding op de verpakking I .Ol 'I 'iit.il Ã ¹Ã ¼Ã ¹.Ã ¹Ã ·Ã ¹Ã ¯Ã ¹Ã ½ ( in i tui iiis ) I'.irii.il quantities ( ill Ullllll'S ) Beneficiary Recipient country Markings on the packaging I '.i Ã i TotalmÃ ¦ngde (i lons ) Delni.vngde (i uins ) Modtager Modtagerland Emballagens pitegning F 280 80 Catholic Relief Services Jordan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jordan Cathwell / 5170 /Aqaba 100 Catholic Relief Services Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Portugal Cathwell / 5171 / Lisbon 100 Caritas germanica Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ²mica europeia / Destinado Ã distribuiÃ §Ã £o gratÃ ¹ita em Portugal Cathwell / 5428 / Lisbon G 620 600 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 5163 / Indonesia 20 World Council of Churches Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia WCC / 5715 / Indonesia H 175 175 SOS BoÃ ®tes de lait Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile SBL / 50905 / Valparaiso I 350 .200 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5175 / Bombay 150 SOS Villaggio del Fanciullo di Roma India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India SVDF / 51001 / A / Bombay K 400 400 Catholic Relief Services Ghana Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Ghana Cathwell / 5155 / Takoradi 12. 4 . 80 Official Journal of the European Communities No L 96/21 Designation if il loi Bc / cit/ ÃÃ ¹Ã ·Ã ¹Ã ¹Ã ·Ã ¼ Jer Pank' DeMgna / ione della j\i nil .Ã ¹ Aanduiding v . in Je parui I Ã ¿Ã ¹ Pani Qu.iniiic liliali · du lui { I'll lOllllCS ) Ci'S.i numenge il i ' i ' l'Ã ¢me ( ¡11 I OI1I11Ã 1 ) Qu.intll.i totale llcll.l partita ( in tonnellate ) I Ol.llc IlOO l' i llll'lll i .in ili · partii I in ion ) Tin .1 1 i|u.intit \ ( in iimno I TotalmÃ ¦ngde (i urns ) I QuantitÃ ©s partielles ( en tonnes ) Teilmengen (m I onnen ) Qiiantiiati \ i pamali ( in tonnellate ) Deelhoe \ eelheden ( in ton ) Partial quantities ( in tonnes ) Delni.vngde (i tons ) Beneficiaire Empfanger' Beneficiario Begunstigde Benetici.m Modtager l'.iys destinataire Best ¡m m ii ni^.sl.i ml Paese destinatario Bi-Si fill m i 11 Ã ¼ S 1 .1 11 d Rivipil'lll COlllll |'\ Modtagerland I n s c r i p i i o n sur l' emballage A li 1 s c h Ã ¹ · i fi au I der Verpackung I seri / ione sull'imballaggio Aanduiding op de icrpakking Markings on i lie packaging ' l 'm lia 1 1 agens pÃ ¥tegning L ' ' 275 75 Caritas germanica Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Egypt Caritas / 5409 / Alexandria 100 Catholic Relief . Services Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Kenya Cathwell / 5156 / Mombasa 100 Catholic Relief Services Burundi Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Cathwell / 5157 / Bujumbura via Mombasa M 325 250 Caritas germanica Ethiopia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Ethiopia Caritas / 5412 / Assab 25 Caritas neerlandica Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 5327 / Manila 50 Caritas neerlandica Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines ' Caritas / 5331 / Manila